        Case 3:15-cv-00675-JBA Document 1150 Filed 05/07/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
_________________________________________
                                                      )
UNITED STATES SECURITIES AND                          )
EXCHANGE COMMISSION,                                  ) No. 3:15-CV-675 (JBA)
                                                      )
                              Plaintiff,              )
                                                      )
         v.                                           )
                                                      )
IFTIKAR AHMED,                                        )
                              Defendant, and          )
                                                      )
IFTIKAR ALI AHMED SOLE PROP;                          )
I-CUBED DOMAINS, LLC; SHALINI AHMED;                  )
SHALINI AHMED 2014 GRANTOR RETAINED                   )
ANNUITY TRUST; DIYA HOLDINGS LLC;                     )
DIYA REAL HOLDINGS, LLC;                              )
I.I. 1, a minor child, by and through his next friends)
IFTIKAR and SHALINI AHMED, his parents;               )
I.I. 2, a minor child, by and through his next friends)
IFTIKAR and SHALINI AHMED, his parents; and )
I.I. 3, a minor child, by and through his next friends)
IFTIKAR and SHALINI AHMED, his parents,               )
                                                      ) MAY 7, 2019
                              Relief Defendants.      )
________________________________________)

       RELIEF DEFENDANTS’ NOTICE IN SUPPORT OF EMERGENCY MOTION
               FOR RELEASE OF APPELLATE FEES FOR COUNSEL
                 IN THE SECOND CIRCUIT COURT OF APPEALS

       Relief Defendants I-Cubed Domains, LLC, Shalini Ahmed, Shalini Ahmed 2014

Grantor Retained Annuity Trust, DIYA Holdings, LLC, DIYA Real Holdings, LLC, I.I. 1,

I.I. 2, and I.I. 3 (together, “Relief Defendants”), by and through undersigned counsel,

respectfully file this Notice in Support of the Relief Defendants’ Emergency Motion to

Release Appellate Fees for Counsel in the Second Circuit Court of Appeals (ECF

No. 1080) and their Reply in Further Support thereof (ECF No. 1107).             Relief

Defendants reserve all rights to all issues.

                                               -1-
           Case 3:15-cv-00675-JBA Document 1150 Filed 05/07/19 Page 2 of 3



          On April 3, 2019, the Receiver issued his Receiver Report (ECF No. 1130) which

confirmed, via a neutral third party, that there is over $89 million worth of assets frozen

(ECF No. 1130-1) for the Receiver’s estimate of $70.5 million1 that he believes is

needed to fully secure the judgment. In light of the confirmation by a neutral party that

there are substantial assets above and beyond any judgment or estimated judgment

amount, Relief Defendants renew their request that $350,000 be released from Fidelity

Account x7540 to appellate counsel Jenner & Block so that appellate counsel can begin

to work on understanding and presenting the complex issues in this lengthy litigation to

the Court of Appeals.

                                                   Respectfully Submitted,


                                                   By: /s/ Paul E. Knag
                                                      Paul E. Knag – ct04194
                                                      pknag@murthalaw.com
                                                      Kristen L. Zaehringer – ct27044
                                                      kzaehringer@murthalaw.com
                                                      Murtha Cullina LLP
                                                      177 Broad Street, 16th Floor
                                                      Stamford, Connecticut 06901
                                                      Telephone: 203.653.5400
                                                      Facsimile: 203.653.5444


                                                       Attorneys for Relief Defendants
                                                       I-Cubed Domain, LLC, Shalini Ahmed,
                                                       Shalini Ahmed 2014 Grantor Retained
                                                       Annuity Trust, Diya Holdings, LLC, Diya
                                                       Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




1
    This figure is subject to litigation as the $70.5 million figure is an estimate from the Receiver and the
    Relief Defendants are preparing a response in opposition to this amount.


                                                      2
9987126v2
        Case 3:15-cv-00675-JBA Document 1150 Filed 05/07/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on today’s date, a copy of the foregoing RELIEF

DEFENDANTS’ NOTICE IN SUPPORT OF EMERGENCY MOTION FOR RELEASE

OF APPELLATE FEES FOR COUNSEL IN THE SECOND CIRCUIT COURT OF

APPEALS will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF system.

                                           /s/ Paul E. Knag
                                             Paul E. Knag – ct04194




                                            3
9987126v2
